Citation Nr: 0028501	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-04 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right arm.

2.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left arm.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right leg.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1964 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision assigned an 
initial disability rating of 10 percent for the veteran's 
service-connected peripheral neuropathy.  Subsequently, the 
veteran's initial disability ratings were increased to the 
ratings noted in the Issues section above.  


REMAND

In June 200 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he believed that the VA Compensation 
and Pension examinations given to him were inadequate to 
evaluate the degree of disability caused by his service-
connected peripheral neuropathy.  

Review of the medical examinations of record does raise some 
questions.  Specifically, the RO ordered the most recent 
Compensation and Pension examination to reconcile the 
differences between two different evaluations provided by two 
different VA physicians.  However, the examination was not 
conducted a third physician.  Rather, the last Compensation 
and Pension examination was conducted by one of the two 
physicians whose evaluation had to be reconciled.  The 
veteran's representative has questioned the propriety of this 
action, and requested another VA examination.  The Board 
believes that another examination would be prudent under 
these circumstances.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

The Board also notes that the veteran has moved.  His new 
residence is more convenient to another VA medical center 
(VAMC).  As such, the Board believes that having the 
examination at the new VAMC would result in examination by a 
different physician who could reconcile the prior 
discrepancies.  

The veteran also testified that he continues to receive 
treatment from VA medical facilities.  The RO should obtain 
his recent VA treatment records.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request copies of the 
veteran's VA medical treatment records 
from June 1997 to present.  Because the 
veteran has recently moved and switched 
treatment locations, the request should 
be made to VAMC Miami, VAMC Tampa, and 
VAMC Bay Pines.

2.  The veteran should be accorded the 
appropriate VA examination to evaluate his 
service-connected peripheral neuropathy of 
the upper and lower extremities.  If 
possible, this examination should be 
conducted at VAMC Bay Pines since the 
veteran has moved to the area served by 
these facilities.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  

All necessary tests should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  
Specifically the appropriate nerve 
conduction studies and / or EMG 
studies should be conducted.  The 
physician is requested to provide a 
narrative interpretation of the 
test results.

The veteran claims to have 
functional impairment caused by 
neuropathy of his hands.  To 
evaluate this the examiner is 
requested to observe the veteran 
performing various activities, such 
as those involved in dressing, 
e.g., buttoning and unbuttoning his 
shirt; putting on and removing his 
belt; tying his shoes, and other 
activities such as dialing a 
telephone.  The physician should 
then comment on any difficulty with 
the requested actions.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issues on appeal.  In this regard the 
RO is reminded that this case involves 
initial rating of the veteran's service-
connected disabilities and that at the 
time of an initial rating, separate, or 
staged, ratings can be assigned for 
separate periods of time based on the 
facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving evaluation of 
the veteran's service-connected peripheral neuropathy will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


